Citation Nr: 0124443	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-21 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his son and his daughter-in-law. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to August 
1945.  Service records show that the veteran was awarded the 
Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities.  


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for the reasons set forth below, 
the veteran's claim must be remanded for additional 
development and adjudication. 

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
specifically provides that VA's statutory duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (West Supp 2001).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000. 

In the present case, the veteran contends that he is 
unemployable as a result of his service-connected post 
traumatic stress disorder (PTSD), and that he is therefore 
entitled to a total rating for individual unemployability due 
to this service-connected disability. 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2001).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2001).  Entitlement to a total rating due to individual 
unemployability must be established solely on the basis of 
impairment from service-connected disabilities and not based 
on nonservice-connected disabilities or advancing age.  
38 C.F.R. § 4.19 (2001); Hodges v. Brown, 5 Vet. App. 375, 
378-379 (1993).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a) (2001).  

Review of the record reveals that the veteran's service-
connected disabilities consist of PTSD which is rated 70 
percent disabling and malaria which is rated zero percent 
disabling.  Thus, the Board finds that the veteran meets the 
threshold requirements set forth in 38 C.F.R. § 4.16(a).  

Review of the record reveals that the veteran underwent a VA 
psychiatric examination in July 2000 in order to determine 
the severity of the PTSD.  However, the VA examiner did not 
provide an opinion as to whether the PTSD rendered it 
impossible for the veteran to secure substantially gainful 
employment.  In fact, the VA examiner indicated that the 
question of the veteran's efficiency in an occupational 
setting was not relevant because the veteran was retired.  

The Board finds that another VA psychiatric examination is 
necessary in order to determine whether the veteran is unable 
to secure and follow substantially gainful occupation by 
reason of his service-connected PTSD.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that it is the VA's task to 
make findings based on evidence of record and not to supply 
missing facts.  Where the veteran submits a claim for a total 
rating based on individual unemployability, the Board may not 
reject that claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, the Court specifically stated that, where VA has 
merely offered its own opinion regarding whether a veteran is 
unemployable as a result of service-connected disabilities, 
VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disabilities have on his 
ability to work.  Friscia, supra at 297; Beaty, supra at 538; 
and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the 
Board finds that another VA examination is necessary.  

The Board also finds that another VA psychiatric examination 
is needed in order to obtain an explanation as to the 
assignment of the Global Assessment of Functioning (GAF) 
score of 62 in light of the veteran's symptoms such as 
intrusive thoughts, nightmares, anger, rage and suicidal 
ideation.  The July 2000 VA examination report reflects a GAF 
score of 62 which is indicative of mild to moderate 
impairment.  However, the VA examiner also indicated that the 
veteran had a number of avoidant behaviors and intrusive 
thoughts which caused the veteran a lot of distress.  In an 
undated statement, the veteran's social worker indicated that 
the veteran had repeated disturbing memories of military 
experiences, stressful nightmares, intrusive thoughts of 
combat events, anger, irritability, rage, isolation and 
alienation from others, and an inability to establish and 
maintain lasting relationships.  A March 2000 VA psychiatric 
clinical record reveals that the veteran showed deterioration 
in his family and other relationships.  The physician stated 
that the veteran had been developing symptoms of suspicion, 
mistrust, irritability, angry outbursts, increased 
depression, and suicidal ideation.  A July 2001 VA treatment 
record indicates that the veteran was taking a sedative for 
his nerves, anxiety and sleep, an antidepressant for 
depression, and an antipsychotic for his PTSD, paranoia and 
nightmares.  The Board finds that another VA psychiatric 
examination is needed to determine the impairment caused by 
the PTSD.       

Lastly, the Board notes that the record reveals that at the 
July 2000 VA examination, the veteran reported having group 
treatment once a month at the VA outpatient clinic in 
Greenville.  The VCAA specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the VA 
and authorizes the VA to obtain.  Whenever the VA, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, the VA shall notify the claimant 
that the VA is unable to obtain records with respect to the 
claim.  The notification must identify the records the VA is 
unable to obtain; explain the efforts that the VA made to 
obtain those records; and, describe any further action to be 
taken by the VA with respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2) (West Supp. 2001).  

In the present case, the RO obtained the veteran's VA 
treatment records dated prior to March 2000.  The RO did not 
make an attempt to obtain VA treatment after that date.  The 
Board finds that the RO should make an attempt to obtain the 
treatment records in question since such records may 
establish unemployability due to the service-connected PTSD, 
and are relevant to the veteran's claim.  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of any medical 
care providers who have treated him for 
the PTSD since March 2000.  Any medical 
care providers so identified should be 
asked to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  
The veteran should provide the necessary 
authorization(s), as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

Regardless of whether the veteran 
responds, the RO should attempt to obtain 
any recent VA treatment records that may 
be available, including the treatment 
records from the VA outpatient clinic in 
Greenville, South Carolina.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The examiner should review the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledge such review in his or her 
report.  The examiner should provide a 
multi-axial assessment, including 
assignment of a GAF score and an 
explanation of what the score means.  The 
examiner should render an opinion as to 
whether, without regard to the veteran's 
age, retirement status or the impact of 
any nonservice-connected disabilities, 
the veteran's service-connected PTSD 
renders him unable to secure or follow a 
substantially gainful occupation.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in the report.

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed. 

4.  The RO should readjudicate the 
veteran's claim of entitlement to a total 
rating based upon individual 
unemployability due to service-connected 
disabilities.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



